Title: To George Washington from Brigadier General Samuel Holden Parsons, 22 May 1778
From: Parsons, Samuel Holden
To: Washington, George


                    
                        Dear General.
                        West Point [N.Y.] 22d May 1778.
                    
                    I have inclos’d an extract of a Letter to me from a prisoner on Long Island, the purport of which you will see.
                    The account there given is correspondant to a variety of transactions which have fallen within the observation of several Gentlemen now with us—who were made prisoners with Major Hammell.
                    I know of nothing antecedent to his being a Prisoner which gave any suspicion of him, but the morning after the Fort was taken, he was treated very differently from the other Officers; and met no loss or insult.
                    Col: Beverly Robinson on a certain occasion since has said Major Hammell had made himself agreeable to the Officers in the Kings Service:  how far he intended to extend his meaning—I cannot presume to say.
                    Hammell was Major of Brigade to Genl James Clinton, and the General (I believe) still entertains a good opinion of him.
                    Hammell says he made his escape from New York, but gives such an account of it as gains little credit—especially with those who have been his fellow prisoners. as ’tis in his power to injure us very essentially if he is dispos’d to it, I feel myself very unwilling he should be suffer’d to continue at large with us: And altho’ a confinement may exceedingly injure his reputation and interest, if innocent, yet since fatal experience has so often taught us the unhappy effects of too great credulity: I cannot believe the present information ought to be so far disregarded as to leave it in the Power of Hammell to execute the nefarious purpose he is accused of having undertaken, even tho’ his former character had been without impeachment of suspicion, and have therefore represented the matter to General Gates, who has given order to seize Hammell and send him to your Excellency, that such measures may be taken with him as shall be thought proper.
                    This I know to be a case which ’tis not improb[ab]le will frequently happen—should the War long continue: In this instance the Evidence of his conduct can in no measure be adduc’d, as the informant is still a Prisoner with the Enemy, and it leads to a discovery which would be fatal to him. Your Excellencies personal acquaintance with the Letter writer—will satisfy you the facts he relates are true. In many cases if the Offender is not to be confin’d untill we can with propriety adduce such Evidence of his guilt as wou’d condemn him—we shou’d be compell’d to harbour in our bosoms the most dangerous Enemies without a possibility of defeating their nefarious Intentions. I am your Excellencies Obt humle Servt
                    
                        Saml H. Parsons
                    
                